Citation Nr: 9927290	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for damage to the distal 
esophagus as a result of balloon dilatations performed at a 
VA hospital. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

In February 1999, a hearing was held at the RO before this 
Member of the Board.  



FINDING OF FACT

The veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for damage 
to the distal esophagus as a result of balloon dilatations 
performed at a VA hospital is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for damage to the distal 
esophagus as a result of balloon dilatations performed at a 
VA hospital.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.358, 3.800 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 38 
C.F.R. § 3.358(c)(3).  Consequently, in March 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
to the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability to the veteran by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  Applicable 
regulations provide that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

Here, the evidence shows that, from October 1992 to May 1994, 
the veteran underwent several balloon dilatations at the VA 
hospital in the Bronx, New York, due to achalasia.  Beginning 
in September 1994, the veteran has been treated by Louis 
Aviles, M.D.  Dr. Aviles performed an upper endoscopy and 
found stricturing of the distal esophagus.  He reportedly 
dilated him with "savory dilators."  Thereafter, in 
December 1994, the veteran underwent laparoscopy which was 
performed by Barry Salky, M.D., at Mt. Sinai in New York.  

In a September 1997 letter, Dr. Aviles stated that there was 
"a possibility that some scarring of the distal esophagus 
could have occurred from the dilations that [the veteran] had 
previously undergone."  

Given this medical evidence, the Board finds that the 
veteran's claim is plausible.  That is, the Board finds the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for damage to the distal 
esophagus as a result of balloon dilatations performed at a 
VA hospital, to be well grounded.  38 U.S.C.A. 5107(a).  




ORDER

As the claim of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for damage to the 
distal esophagus as a result of balloon dilatations performed 
at a VA hospital is well grounded, the appeal to this extent 
is allowed, subject to further action discussed hereinbelow.  



REMAND

At the veteran's hearing in February 1999, his representative 
requested that the veteran be afforded an examination to 
obtain an opinion as to whether the veteran's current 
symptomatology is due to the balloon dilatations conducted by 
VA.  In light of the opinion expressed by Dr. Aviles that 
there was a possible connection between the balloon 
dilatations and the veteran's current complaints, the veteran 
should be afforded an examination by a specialist in internal 
medicine.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should take appropriate steps 
to ask the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
disability of the esophagus and stomach 
since October 1992.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should arrange for a VA 
examination by a specialist in internal 
medicine to determine the nature and 
likely etiology of his claimed esophageal 
disorder.  All indicated tests should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not any current disability involving the 
distal esophagus or any other portion of 
the upper gastrointestinal system was a 
result of the balloon dilatation 
procedures performed at the VA hospital 
in October 1992, December 1992 and/or 
March 1994.  If it is determined that 
current disability is the result of the 
procedures performed by VA, the examiner 
should provide an opinion as to whether 
the disability is the necessary 
consequence of the balloon dilatation 
procedures and whether the procedures 
were properly administered with the 
expressed or implied consent of the 
veteran.  A complete rationale must be 
provided for any opinion expressed.  The 
examiner's report should be associated 
with the claims folder.

3.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







